TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00788-CV



                                       J. F.-W., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
       NO. D-1-FM-12-006308, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant J.F.-W. has informed this Court that he no longer wishes to pursue this

appeal and has filed a motion to dismiss it. Counsel for appellant states that she has conferred with

counsel for appellee Texas Department of Family and Protective Services, and it does not oppose

this motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: February 27, 2014